Exhibit 16.1 November 4, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated October 25, 2011, of AISystems, Inc. and are in agreement with the statements contained in paragraphs 1, 2, 3 and 4 on page one therein. We have no basis to agree or disagree with other statements of the registrant contained therein. MNP LLP /s/ MNP LLP ACCOUNTING › CONSULTING › TAX 700-3, ON L3R 8T3 P: 416.596.1711 F: 416.596.7894 mnp.ca
